Title: From George Washington to Major General Alexander McDougall, 7 December 1778
From: Washington, George
To: McDougall, Alexander


  
    Dear Sir
    Paramus [N.J.] 7th Decemr 1778
  
  I received yours dated the 5th at West Point early this morning. I was yesterday on my way towards the River when I met Major Platts letter from Haverstraw informing me that the enemy had fallen down the River again—and of the dispositions which had been made for  
    
    
    
    their reception. By this letter I was releived from my principal anxiety which was, that perhaps Pattersons and Learneds Brigades might not have arrived. I cannot account for this odd maneuvre of Sr Henry Clinton in any other way, than by supposing that he was misinformed as to the quantity of Stores at the ferry, or that it was a demonstration above, to forage with more security below. My latest accounts from New York inform me that thirty thousand tons of shipping have been lately taken up for Government service and that a general Embargo is laid. The occasion has not yet transpired.
The Board of War have called for a Regim’t or two to guard the Stores at Philada and Trenton. I can think of none more proper than Colo. Hogans of Carolina at present at West Point. They are a tender set of people, but illy provided with Cloathing, and therefore require warm quarters. As I shall leave Colo. Clarke with the North Carolina Brigade at this place & Kakiate for the security of the Communication with the No. River  he will be within supporting distance of the posts, and will more than compensate for the reduction of your present force by withdrawing Hogans, which be pleased to put upon their march to Philada by way of Trenton as quickly as possible, directing the commanding Officer to call upon me at Middle Brook on his way down. Be pleased also to direct him to take as many of his Convalescents with him as he possibly can—I have ever found it beneficial to the service and to contribute to the regularity of duty to keep Corps and Brigades as compact as possible. I would therefore suggest to you, if you have not already made other arrangements, to send the small Regiments of Patten and Malcom to the East and West side of King’s Ferry—throw one of the Brigades into the Fort intire—and hut or cover the two others at such places as you think most convenient. Colo. Clarke had sent down two hundred Men to the Ferry upon the Alarm. I have desired him; if he has not withdrawn them, to let them remain there untill you send a party to releive them, which be pleased to do quickly as the Brigade to which they belong is under marching orders to this place. Colo. Clarke will be instructed to fall Back to the pass of the Clove at sufferans whenever the Enemy appear in force up the River, and take his further orders from you—The troops destined for the Middle Brook Cantonment are again upon their march to that place for which I shall set out tomorrow. I am with the greatest Regard Dr sir yr.
